DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (“Sulfate Functionalized Fe2O3 Nanoparticles on TiO2 Nanotube as Efficient Visible Light-Active Photo-Fenton Catalyst”, Industrial & Engineering Chemistry Research, 2015, 54, 16, 4593–4602), as evidenced by Murthy (“Nanoparticles in modern medicine: State of the art and future challenges”, Int J Nanomedicine, 2007 Jun; 2(2): 129–141) for claim 3

Claim 1: Xu discloses a catalyst for an electro-Fenton system (see e.g. abstract of Xu), the catalyst comprising 
one or more species of SO42--functionalized transition metal oxide grains (sulfate functionalized Fe2O3/TiO2, see e.g. abstract and abstract figure).

Claim 2: Xu discloses that the transition metal oxide grains have a porous structure (“The high BET surface area and porous structure for the S−Fe2O3/TNT-130 will be extremely useful in photocatalysis because they can provide efficient transport pathways to reactant molecules and product”, see e.g. page 4599, col 1 of Xu).

Claim 3: Xu discloses that the transition metal oxide grains are nanoparticles (see e.g. abstract of Xu), which would have a diameter of 1-100 nm as evidenced by the abstract of Murthy.  

Claim 4: Xu discloses that a transition metal of the transition metal oxide grains comprises at least iron (see e.g. abstract of Xu). 

Claim 5: The limitation claiming “wherein -OH species are formed due to heterogeneous catalysis of the transition metal oxide grains” is an intended use/function for the catalyst. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Xu discloses all the claimed structure for claim 5 and anticipates this claim. Furthermore, Xu discloses -OH species are formed due to heterogeneous catalysis of the transition metal oxide grains (see e.g. page 4600, col 2, equation 6 of Xu). 

Claim 6: The limitations claiming “wherein the -OH species convert SO42- species functionalized on surfaces of the transition metal oxide grains, into SO4.- species, and wherein a non-biodegradable organic material is decomposed by the SO4.- species” are intended uses/functions for the catalyst. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Xu discloses all the claimed structure for claim 6 and anticipates this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang (“Photoelectrocatalytic Degradation of Dyes in Aqueous Solution Using CNT/TiO2 Electrode”, Journal of the Korean Ceramic Society, Vol. 46, No. 3, pp. 263~270, 2009).

Claim 7: Zhang discloses an electrode for an electro Fenton system (see e.g. abstract of Zhang), the electrode comprising a catalyst (TiO2, see e.g. abstract of Zhang).

Zhang does not explicitly teach that the catalyst comprises one or more species of SO42--functionalized transition metal oxide grains. As stated above, Zhao teaches a TiO2 catalyst. Xu teaches a Fenton catalyst for treating water, wherein Fe2O3 functionalized with sulfate is provided on TiO2. This catalyst has enhanced photocatalytic performance due to an enlargement of light absorption and surface acidity. Additionally, the catalyst has remarkable catalytic activity over a wide pH range with excellent stability and reusability (see e.g. abstract of Xu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Zhang by replacing the catalyst with the catalyst of Xu which has enhanced photocatalytic performance due to an enlargement of light absorption and surface acidity, and also has remarkable catalytic activity over a wide pH range with excellent stability and reusability

Claim 8: Zhang in view Xu teaches a conductive substrate (CNT, see e.g. abstract of Zhang); a catalyst layer on at least one surface of the conductive substrate (see e.g. 2.1 and 2.2 of Zhang) and comprising the catalyst (see e.g. abstract of Xu); and a binder layer provided between the conductive substrate and the catalyst layer (some of the binder is applied to the substrate, which the catalyst layer is on top of, see e.g. 2.2 and 3.1 of Zhang) .

The limitation claiming the catalyst is coated is a product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 

Claim 9: Zhang in view Xu teaches that the catalyst layer comprises a carrier supporting the catalyst (TiO2, see e.g. abstract of Xu). 

Claim 10: Zhang in view Xu teaches that the carrier comprises TiO2 (see e.g. abstract of Xu).

Claim 11: Zhang in view Xu teaches that the catalyst is comprised by 5 weight parts based on 100 weight parts of the carrier (see e.g. 2.3 of Xu).

Claim 12: Zhang in view Xu teaches that the binder layer comprises insoluble polymer (resin, see e.g. 2.1 of Zhang). 

Claim 13: Zhang discloses an electro-Fenton system (see e.g. abstract of Zhang) comprising: an electrode comprising a catalyst (see e.g. abstract of Zhang); and an aqueous electrolyte solution (see e.g. 2.4 of Zhang).

Zhang does not explicitly teach that the catalyst comprises one or more species of SO42--functionalized transition metal oxide grains. As stated above, Zhao teaches a TiO2 catalyst. Xu teaches a Fenton catalyst for treating water, wherein Fe2O3 functionalized with sulfate is provided on TiO2. This catalyst has enhanced photocatalytic performance due to an enlargement of light absorption and surface acidity. Additionally, the catalyst has remarkable catalytic activity over a wide pH range with excellent stability and reusability (see e.g. abstract of Xu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Zhang by replacing the catalyst with the catalyst of Xu which has enhanced photocatalytic performance due to an enlargement of light absorption and surface acidity, and also has remarkable catalytic activity over a wide pH range with excellent stability and reusability

Claim 14: Zhang in view Xu teaches that the aqueous electrolyte solution has a pH ranging from ~6-8 (see e.g. Fig 10 of Zhang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795